MEMORANDUM**
August doesn’t allege any condition that enhanced his sentence in “such an unexpected manner as to give rise to protection by the Due Process Clause of its own force,” or imposed an “atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life.” Ghana v. Pearce, 159 F.3d 1206, 1209 (9th Cir.1998) (quoting Sandin v. Conner, 515 U.S. 472, 484, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995)). His due process claim therefore fails.
REVERSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.